Citation Nr: 0511565	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  03-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound of the left upper back. 

2.  Entitlement to service connection for left arm disability 
secondary to the claimed shrapnel wound of the left upper 
back. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease with asthma secondary to asbestos exposure. 

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1944 to May 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied entitlement to 
service connection for the veteran's claimed disabilities.  
The veteran and his spouse testified at a Travel Board 
hearing at the RO in Portland in March 2004, and the 
undersigned has given careful consideration of that testimony 
in the following decision.  This case was remanded by the 
Board for additional evidentiary development in October 2004, 
and that development is complete.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Current physical examination makes it difficult to 
determine whether or not the veteran sustained multiple small 
shell fragment wounds of the left upper back during service, 
but there is an essential absence of any identifiable 
disability or pathology of the veteran's left upper back, 
including scars, and there are no retained foreign bodies 
attributable to a shell fragment wound.

3.  There is an essential absence of any evidence of left arm 
disability attributable to any incident, injury or disease of 
active service, including any shell fragment wound.  

4.  The veteran's COPD with asthma was not manifested during 
service, and was not caused by asbestos exposure, and there 
is no clinical evidence of asbestosis or asbestos-related 
pleural disease.  

5.  The veteran's present bilateral hearing loss disability 
is most likely attributed to post-service loud noise 
exposure, not such exposure during service.


CONCLUSION OF LAW

Residuals of a shrapnel wound of the left upper back, left 
arm disability, chronic obstructive pulmonary disease with 
asthma, and bilateral hearing loss were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.385 (West 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided VCAA formal notification in December 
2001, prior to the initial adverse rating decision now on 
appeal issued in March 2002.  This notice informed the 
veteran of the evidence necessary to substantiate his claims, 
of the evidence VA was responsible to collect, and of the 
evidence it was necessary that he submit.  He was asked to 
submit any evidence he might have in his possession which was 
relevant to his claims.  He was offered assistance in 
collecting any evidence he might reasonably identify.  He was 
provided a point of contact with any questions he might have.

All available medical records reflecting treatment relevant 
to the veteran's claimed disabilities have been collected for 
review.  The veteran availed himself of the opportunity of 
testifying at a hearing before the undersigned at the RO in 
March 2004.  The Board remanded this case in October 2004, 
specifically for the purpose of obtaining medical 
examinations with a request for opinions on each of the 
veteran's four pending claims consistent with VCAA at 
38 U.S.C.A. § 5103A (d).

The Board finds that the veteran has been notified of the 
evidence he must submit and the evidence VA would collect on 
his behalf, he has been requested to submit any evidence he 
might have in his possession, and the duties to assist and 
notify of VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disability 
resulting from disease or injury incurred, aggravated, or 
otherwise attributable to active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic.  
When chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Additionally, certain specified diseases, including organic 
diseases of the nervous system, which are shown to become 
manifest to a compensable degree within one year after 
military service, shall also be service connected.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any injury or disease incurred 
during such service, satisfactory lay or other evidence of 
service incurrence, if such injury is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz) is 
40 decibels or greater; or when the auditory thresholds for 
at least these of these relevant frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.


I.  Residuals of Shrapnel Wound, Left Upper Back, Left Arm

There is a complete absence of any objective evidence, in the 
service medical records or elsewhere, of the veteran 
receiving one or more shell fragment wounds of the left upper 
back, or left arm disability attributable to such wound, at 
any time during or subsequent to service.  There is no 
evidence of any awards or decorations for injuries sustained 
in combat.  The veteran first reported receiving such wounds 
many years after service.  He said such wounds were received 
during combat service with treatment by a shipboard 
pharmacist mate.  This report was corroborated by a fellow 
serviceman, who referred to the incident being documented in 
an objective war diary report of November 8, 1944, as having 
occurred in October 1944.  Despite the fact that there are 
significant historical clinical reports on file, there is no 
mention of a shell fragment wound of the left upper back or 
impairment of the left arm attributable to such wound in any 
of the existing evidence on file.  Accordingly, the Board 
referred this case for additional VA examination, with 
diagnostic studies and a request for opinions.  

In December 2004, the veteran was provided a VA examination.  
His claims folder was available and reviewed by the VA 
physician.  The veteran reported being peppered with small 
fragments from an explosion during combat action aboard the 
USS Trinity during World War II service in the Pacific.  The 
veteran reported that treatment included removing the small 
shell fragments, and that no individual wound was large 
enough to require sutures.  Examination revealed that the 
veteran had quite a bit of muscle atrophy in many muscle 
groups which the physician felt was due to his advancing age.  
This, however, did not involve the left upper extremity any 
more than the right upper extremity.  Observing the skin, 
there were numerous lighter-colored areas in the skin all 
over the upper back but none of these really appeared to be a 
scar except for one small U-shaped scar which measured 
1-centimeter for each arm of the U and 1 centimeter across 
between the two.  This U-shaped scar was not tender, and the 
physician was not even certain that it was a scar, but it 
appeared to be.  Examination also revealed a full range of 
motion and full strength of both shoulders, both elbows and 
normal strength in the grips on both hands, flexion and 
extension of both wrists, and both elbows.  The deep tendon 
reflexes in the upper extremities were equal.  X-rays on file 
were reviewed and did not show any retained foreign bodies of 
shrapnel in the left upper back or arm.  The impression from 
this examination was that any wounds received by the veteran 
were superficial, there were no remaining fragments, and the 
veteran simply did not have any significant impairment due to 
these multiple cutaneous-type findings on his upper back.  

A preponderance of the evidence on file is against an award 
of service connection for the residuals of a shell fragment 
wound of the left upper back, including disability of the 
left arm claimed as attributable to such wounds.  Current 
physical examination of the veteran did not result in clear 
findings that the veteran actually sustained multiple shell 
fragment wounds at any time during service.  It did appear 
that there was a single U-shaped scar.  Even assuming, 
without conceding, that the veteran received one or more 
shell fragment wounds of the left upper back during service, 
there is simply an absence of competent clinical evidence 
which in any way identifies any disability residual to such 
wounds.  

None of the lighter-colored areas in the skin all over the 
upper back or the U-shaped scar were shown to be tender or 
painful or to have any other compensable attributes of 
scarring.  There was no clinically identified residual 
disability to the skin, muscle, bone, or nerves.  No retained 
foreign bodies are shown to exist.  There is simply an 
absence of any identifiable pathology either of the left 
upper back or left arm attributable to shell fragment wounds, 
sufficient to form the basis for an award of service 
connection for such disability.  The Board has given due 
consideration of the requirements of 38 U.S.C.A. § 1154(b), 
but even advancing the veteran all benefit of the doubt, 
there is simply no evidence of current disability.  
Accordingly, an award of service connection for residuals of 
shell fragment wounds of the left upper back and left arm is 
not warranted.  

II.  COPD and Asthma Attributable to Asbestos Exposure

The veteran claims entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) with asthma as 
secondary to his exposure to asbestos during service aboard 
USS naval vessels.  There is no direct evidence demonstrating 
that the veteran was exposed to asbestos during service, but 
it is a fairly well established fact that US Navy ships made 
extensive use of asbestos products, especially during the 
World War II Era.  The service medical records reveal no 
diagnosis of asbestosis or signs and symptoms consistent with 
chronic lung disease, but it is also well known that exposure 
to asbestos may take many years to result in identifiable 
disability of the lungs.  

The veteran has a long established diagnosis of COPD with 
asthma.  A historical review of the clinical evidence on file 
fails to include any evidence indicating that the veteran's 
COPD with asthma may be attributable to asbestos exposure, 
with one exception.  The report of a private physical 
examination for pulmonary diseases in March 2002 noted the 
veteran's reported history of smoking tobacco from age 15 to 
36.  He was diagnosed as having COPD and reported asthma 
being diagnosed at age 50-55.  The veteran reported serving 
aboard ship during World War II, and also noted that after 
service he performed auto repair including the regular repair 
of brakes and clutches.  The assessment from this examination 
was that a major component of the veteran's dyspnea was 
related to his heart with present evidence of cardiomegaly 
and pulmonary edema.  Also assessed was COPD with a clinical 
suggestion of chronic bronchitis and asthma.  It was noted 
that the veteran "may have" a right diaphragmatic plaque 
which would confirm previous asbestos exposure.  He could not 
make a diagnosis of asbestosis at that time.  

The Board referred this issue for a special VA examination 
with a request for opinion which was provided to the veteran 
in February 2004.  The veteran's claims folder was provided 
for the physician's review in conjunction with the 
examination.  This physician also noted the veteran's 
possible exposure to asbestos fibers both during and 
subsequent to service.  It was noted that he quit using 
tobacco at age 35, but did have COPD.  This physician 
reviewed the veteran's claims folder and noted that the 
veteran had not had any CAT scans or X-rays showing any 
calcified pleural plaques or fibrosis or evidence of 
asbestosis.  This physician specifically noted that the 
veteran had a long-standing diagnosis of COPD but reported 
that asbestos exposure "has not been established as a cause 
of COPD or asthma" and it was therefore improbable that the 
veteran's COPD and asthma was caused by asbestos exposure.  
It was more probable than not that COPD and asthma were 
secondary to tobacco use, even though he quit years earlier.  
This physician also noted that there was in fact no evidence 
of current asbestosis in the veteran.  Multiple chest X-rays 
had been done and these revealed no evidence of calcified 
pleural plaques or fibrosis.  There was simply no current 
evidence of asbestosis or asbestos-related pleural disease.  
A more recent CAT scan of the chest showed no calcified 
pleural plaques or fibrosis or evidence of asbestos or 
asbestos-related pleural disease.  He concluded that although 
the veteran would have had at least some asbestos exposure on 
naval ships between 1944 and 1946, there was no evidence that 
he developed any asbestos-pleural disease or asbestosis at 
any time.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for COPD and asthma as 
attributable to asbestos exposure.  Although there was a 
suggestion of possible asbestos-related disability in a 
private medical examination in 2002, a comprehensive review 
of the veteran's claims folder together with current physical 
examination found that there was simply no evidence that the 
veteran had asbestosis by review of multiple current 
diagnostic studies, including X-rays and a CAT scan.  
Moreover, the VA physician conducting this examination 
reported that it was well known that COPD and asthma were not 
caused by asbestos exposure.  Accordingly, although the 
veteran likely had some asbestos exposure during service, he 
also had such likely exposure in post service employment, but 
there is no current diagnosis of asbestosis or any findings 
consistent with asbestos-related pleural disease.  In the 
absence of any identifiable pathology directly attributable 
to asbestos exposure, the veteran's claim must be denied.  
His current COPD and asthma are not shown to be attributable 
to exposure to asbestos or to any other incident or injury of 
active military service.  

III.  Bilateral Hearing Loss

The veteran claims that present bilateral hearing loss is 
attributable to exposure to a loud noise environment during 
service, including combat service of manning a 3-inch naval 
deck gun and being in close proximity to 40-millimeter deck 
guns.  The evidence on file, however, also shows that the 
veteran was exposed to loud noise occupational environments 
for many years following service.  

The service medical records reveal no complaint, diagnosis, 
or treatment of hearing loss during service.  The physical 
examination for service separation noted that hearing was 
normal, although this was not confirmed by modern audiometric 
testing.  Because the veteran may have incurred a current 
hearing loss disability as a result of exposure to combat 
service, the Board referred this issue for a special 
audiometric examination with a request for an opinion.

The veteran was provided a VA audiometric examination in 
January 2005.  The claims folder was made available to the 
examiner for review.  The audiologist noted the veteran's 
reports of a positive history of noise exposure during 
service with no hearing protection worn.  He also reported a 
long history of noise exposure in civilian employment of farm 
work, truck repair, body shop work, and seasonal hunting, 
also with no hearing protection.  Bilateral tinnitus was 
present and frequency was noted as several times per year of 
a duration of minutes or less.  It was noted that the veteran 
had only worn hearing aids for the last 10 to 15 years.  
Audiometric examination reveals an average pure tone decibel 
threshold for the right ear of 68.75 decibels, and from the 
left ear of 83.75 decibels.  Speech recognition scores were 
76 percent for the right ear, and 72 percent for the left.  
This examination resulted in a diagnosis of a moderately 
severe to severe sensorineural hearing loss with fair word 
recognition at elevated intensity levels, bilaterally.  
Having conducted a full examination and review of the 
veteran's claims folder, the VA audiologist concluded that 
hearing loss was less likely (less than 50/50 probability) 
caused by or a result of the veteran's military service.  It 
was more likely than not that the veteran's current hearing 
loss disability was related to his long-standing occupational 
exposure to a loud noise environment for many years after 
service.  The rationale for the opinion was based upon 
clinical experience and expertise.    

A preponderance of the evidence on file is against an award 
of service connection for bilateral hearing loss, and any 
associated tinnitus.  The only competent clinical opinion on 
file reports that it is not likely that the veteran's hearing 
loss disability is attributable to noise exposure during 
service, but that it is likely that such disability is 
attributable to a loud noise environment from occupational 
exposure from after service.  The Board finds that this 
clinical opinion is certainly consistent with the evidence on 
file which demonstrates that the veteran served aboard ship 
from approximately August 1944 to May 1946, but he thereafter 
worked in multiple loud noise occupational environments for 
many decades after service.  Because current hearing loss 
disability is not shown to be attributable to incidents of 
service, an award of service connection for bilateral hearing 
loss, and any associated tinnitus must be denied.  The Board 
has given due consideration of the requirements of 
38 U.S.C.A. § 1154(b), but even advancing the veteran all 
benefit of the doubt, the preponderance of the evidence is 
against the claim.






ORDER

Entitlement to service connection for the residuals of a 
shrapnel wound of the left upper back is denied.

Entitlement to service connection for left arm disability, 
secondary to the claimed shrapnel wound of the left upper 
back, is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease with asthma secondary to asbestos exposure 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


